EXHIBIT 10.1

STOCKHOLDER VOTING AGREEMENT

BY AND AMONG

PAN PACIFIC RETAIL PROPERTIES, INC.

AND

THE INDIVIDUALS LISTED ON

SCHEDULE I HERETO

Dated as of November 5, 2002

Execution Copy



--------------------------------------------------------------------------------


STOCKHOLDER VOTING AGREEMENT

          This STOCKHOLDER VOTING AGREEMENT (this “Agreement”) is entered into
as of November 5, 2002, by and among Pan Pacific Retail Properties, Inc., a
Maryland corporation (“Parent”), and the individuals listed on Schedule I hereto
(each, a “Stockholder” and collectively, the “Stockholders”).

W I T N E S S E T H:

          WHEREAS, as of the date hereof, each Stockholder is an executive
officer or director of Center Trust, Inc., a Maryland corporation (the
“Company”);

          WHEREAS, as of the date hereof, each Stockholder “beneficially owns”
(as such term is defined in Rule 13d-3 promulgated under the Securities Exchange
Act of 1934, as amended) and is entitled to dispose of (or to direct the
disposition of) and to vote (or to direct the voting of) the number of shares of
common stock, par value $0.01 per share (the “Common Stock”), of the Company set
forth opposite such Stockholder’s name on Schedule I hereto (such shares of
Common Stock, together with any other shares of Common Stock the voting power
over which is acquired by any Stockholder during the period from and including
the date hereof through and including the date on which this Agreement is
terminated in accordance with its terms, are collectively referred to herein as
the “Subject Shares”);

          WHEREAS, Parent, MB Acquisition, Inc., a Maryland corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”), and the Company propose to
enter into an Agreement and Plan of Merger, dated as of the date hereof (the
“Merger Agreement”), pursuant to which Merger Sub will merge with and into the
Company, with the Company surviving as a wholly-owned subsidiary of Parent (the
“Merger”); and

          WHEREAS, as a condition to the willingness of Parent to enter into the
Merger Agreement, and as an inducement and in consideration therefor, each
Stockholder is entering into this Agreement.

          NOW, THEREFORE, in consideration of the foregoing and the mutual
promises, representations, warranties, covenants and agreements contained
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

ARTICLE I
DEFINITIONS

          Section 1.1     Capitalized Terms.  For purposes of this Agreement,
capitalized terms used and not defined herein shall have the respective meanings
ascribed to them in the Merger Agreement.

Execution Copy



--------------------------------------------------------------------------------


          Section 1.2     Other Definitions.  For purposes of this Agreement:

          (a)      “Affiliate” means, with respect to any specified Person, any
Person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Person
specified. 

          (b)      “Person” means an individual, corporation, limited liability
company, partnership, association, trust, unincorporated organization, other
entity or group.

ARTICLE II
VOTING AGREEMENT AND IRREVOCABLE PROXY

          Section 2.1     Agreement to Vote the Subject Shares.  Each
Stockholder, in its capacity as such, hereby agrees that, during the period
commencing on the date hereof and continuing until the termination of this
Agreement (such period, the “Voting Period”), at any meeting (or any adjournment
or postponement thereof) of the Company’s stockholders, however called, or in
connection with any written consent of the of the Company’s stockholders, such
Stockholder shall vote (or cause to be voted) its Subject Shares (x) in favor of
the approval of the terms of the Merger Agreement, the Merger and the other
transactions contemplated by the Merger Agreement (and any actions required in
furtherance thereof), (y) against any action, proposal, transaction or agreement
that would result in a breach in any respect of any covenant, representation or
warranty or any other obligation or agreement of the Company under the Merger
Agreement or of any Stockholder under this Agreement, and (z) except as
otherwise agreed to in writing in advance by Parent, against the following
actions or proposals (other than the transactions contemplated by the Merger
Agreement):  (i) any Acquisition Proposal; and (ii) (A) any change in the
persons who constitute the board of directors of the Company that is not
approved in advance by at least a majority of the persons who were directors of
the Company as of the date of this Agreement (or their successors who were so
approved); (B) except as permitted in the Merger Agreement, any change in the
present capitalization of the Company or any amendment of the Company’s charter
or bylaws; (C) any other material change in the Company’s corporate structure or
business; or (D) any other action or proposal involving the Company or any of
its subsidiaries that is intended, or could reasonably be expected, to prevent,
impede, interfere with, delay, postpone or adversely affect the transactions
contemplated by the Merger Agreement.   Any such vote shall be cast or consent
shall be given in accordance with such procedures relating thereto as shall
ensure that it is duly counted for purposes of determining that a quorum is
present and for purposes of recording the results of such vote or consent.  Each
Stockholder agrees not to enter into any agreement, letter of intent, agreement
in principle or understanding with any Person that violates or conflicts with or
could reasonably be expected to violate or conflict with the provisions and
agreements contained in this Agreement or the Merger Agreement.

          Section 2.2      Grant of Irrevocable Proxy.  Each Stockholder hereby
appoints Stuart A. Tanz or, in his absence, Joseph B. Tyson or such other
designee as may be certified by Stuart A. Tanz, and each of them individually,
as such Stockholder’s proxy and attorney-in-fact, with full power of
substitution and resubstitution, to vote or act by written consent during the
Voting Period with respect the Subject Shares in accordance with Section 2.1. 
This proxy is given to

Execution Copy

2



--------------------------------------------------------------------------------


secure the performance of the duties of each Stockholder under this Agreement. 
The Stockholders shall promptly cause a copy of this Agreement to be deposited
with the Company at its principal place of business.  Each Stockholder shall
take such further action or execute such other instruments as may be necessary
to effectuate the intent of this proxy.

          Section 2.3      Nature of Irrevocable Proxy.  The proxy and power of
attorney granted pursuant to Section 2.2 by each Stockholder shall be
irrevocable during the term of this Agreement, shall be deemed to be coupled
with an interest sufficient in law to support an irrevocable proxy and shall
revoke any and all prior proxies granted by such Stockholder.  The power of
attorney granted by each Stockholder herein is a durable power of attorney and
shall survive the dissolution, bankruptcy, death or incapacity of such
Stockholder.

ARTICLE III
COVENANTS

          Section 3.1      Generally.

          (a)      Each Stockholder agrees that during the Voting Period, except
as contemplated by the terms of this Agreement, it shall not (i) sell, transfer,
tender, pledge, encumber, assign or otherwise dispose of (collectively, a
“Transfer”), or enter into any contract, option or other agreement with respect
to, or consent to, a Transfer of, any or all of the Subject Shares,
(ii) exercise any option or similar right to purchase any additional shares of
Common Stock or (iii) take any action that would have the effect of preventing,
impeding, interfering with or adversely affecting its ability to perform its
obligations under this Agreement.

          (b)      In the event of a stock dividend or distribution, or any
change in the Common Stock by reason of any stock dividend or distribution,
split-up, recapitalization, combination, exchange of shares or the like, the
term “Subject Shares” shall be deemed to refer to and include the Subject Shares
as well as all such stock dividends and distributions and any securities into
which or for which any or all of the Subject Shares may be changed or exchanged
or which are received in such transaction.

          Section 3.2      Duties as Officers and Directors.  Notwithstanding
any of the provisions of this Agreement, Stockholders are permitted to act in
their respective capacities as directors and/or executive officers of the
Company in accordance with their duties to the Company and its stockholders.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH STOCKHOLDER

          Each Stockholder hereby represents and warrants, jointly and
severally, to Parent as follows:

          Section 4.1      Ownership of Shares.  As of the date hereof, such
Stockholder is the record, beneficial and lawful owner of the number of shares
of Common Stock set forth opposite such Stockholder’s name on Schedule I and has
the sole power to vote (or cause to be voted) such shares of Common Stock. 
Except as set forth on Schedule I, neither such Stockholder nor

Execution Copy

3



--------------------------------------------------------------------------------


any Affiliate of such Stockholder owns or holds any right to acquire any
additional shares of any class of stock of the Company or other securities of
the Company or any interest therein or any voting rights with respect to any
securities of the Company.  Such Stockholder has good and valid title to the
number of shares of Common Stock set forth opposite such Stockholder’s name on
Schedule I, free and clear of any and all pledges, mortgages, liens, charges,
proxies, voting agreements, encumbrances, adverse claims, options, security
interests and demands of any nature or kind whatsoever, other than those created
by this Agreement.

          Section 4.2      No Conflicts.  (i) No filing with any governmental
authority, and no authorization, consent or approval of any other Person is
necessary for the execution of this Agreement by such Stockholder and the
consummation by any Stockholder of the transactions contemplated hereby and
(ii) none of the execution and delivery of this Agreement by such Stockholder,
the consummation by such Stockholder of the transactions contemplated hereby or
compliance by such Stockholder with any of the provisions hereof shall (A)
result in, or give rise to, a violation or breach of or a default under any of
the terms of any material contract, understanding, agreement or other instrument
or obligation to which such Stockholder is a party or by which such Stockholder
or any of its Subject Shares or assets may be bound, or (B) violate any
applicable order, writ, injunction, decree, judgment, statute, rule or
regulation which could reasonably be expected to adversely affect such
Stockholder’s ability to perform its obligations under this Agreement. 

          Section 4.3      Reliance by Parent.  Such Stockholder understands and
acknowledges that Parent is entering into the Merger Agreement in reliance upon
the execution and delivery of this Agreement by such Stockholder.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT

          Parent hereby represents and warrants to the Stockholders as follows:

          Section 5.1      Due Organization, etc.  Parent is a company duly
organized and validly existing under the laws of Maryland.  Parent has all
necessary corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby by Parent has been duly authorized by all necessary action on the part of
Parent.

          Section 5.2      Conflicts.  (a) No filing with any governmental
authority, and no authorization, consent or approval of any other Person is
necessary for the execution of this Agreement by Parent and, except as provided
in the Merger Agreement, for the consummation by Parent of the transactions
contemplated hereby and (b) none of the execution and delivery of this Agreement
by Parent, the consummation by Parent of the transactions contemplated hereby
shall (i) conflict with or result in any breach of the organizational documents
of Parent, (ii) result in a violation or breach of or a default under any of the
terms of any material contract, understanding, agreement or other instrument or
obligation to which Parent is a party or by which Parent or any of its assets
may be bound, or (iii) violate any applicable order, writ,

Execution Copy

4



--------------------------------------------------------------------------------


injunction, decree, judgment, statute, rule or regulation which could reasonably
be expected to adversely affect Parent’s ability to perform its obligations
under this Agreement.

          Section 5.3      Reliance by the Stockholders.  Parent understands and
acknowledges that the Stockholders are entering into this Agreement in reliance
upon the execution and delivery of the Merger Agreement by Parent.

ARTICLE VI
TERMINATION

          Section 6.1      Termination.  This Agreement shall terminate, and
neither Parent nor any Stockholder shall have any rights or obligations
hereunder and this Agreement shall become null and void and have no effect upon
the earliest to occur of (i) the mutual consent of Parent and each Stockholder,
(ii) the Effective Time and (iii) the date of termination of the Merger
Agreement in accordance with its terms; provided, however, that termination of
this Agreement shall not prevent any party hereunder from seeking any remedies
(at law or in equity) against any other party hereto for such party’s breach of
any of the terms of this Agreement.  Notwithstanding the foregoing, Sections 7.4
through 7.14, inclusive, of this Agreement shall survive the termination of this
Agreement.

ARTICLE VII
MISCELLANEOUS

          Section 7.1      Publication.  Each Stockholder hereby permits Parent
to publish and disclose in the Proxy Statement/Prospectus (including all
documents and schedules filed with the Securities and Exchange Commission) its
identity and ownership of shares of Common Stock and the nature of its
commitments, arrangements and understandings pursuant to this Agreement.

          Section 7.2      Affiliate Letters.  Each Stockholder agrees to
execute an affiliate agreement, as soon as practicable after the date hereof, in
substantially the form attached hereto as Exhibit A.

          Section 7.3      Further Actions.  Each of the parties hereto agrees
that it will use its best efforts to do all things necessary to effectuate this
Agreement.

          Section 7.4      Amendments, Waivers, etc.  This Agreement may not be
amended, changed, supplemented, waived or otherwise modified, except upon the
execution and delivery of a written agreement executed by each of the parties
hereto.  The failure of any party hereto to exercise any right, power or remedy
provided under this Agreement or otherwise available in respect hereof at law or
in equity, or to insist upon compliance by any other party hereto with its
obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

          Section 7.5      Notices.  All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given upon receipt) by delivery in person, by cable,
telecopy, telegram or telex, by

Execution Copy

5



--------------------------------------------------------------------------------


registered or certified mail (postage prepaid, return receipt requested), or by
overnight courier, to the respective parties at the following addresses (or at
such other address for a party as shall be specified by like notice):

If to Parent or Merger Sub:

 

Pan Pacific Retail Properties, Inc.

1631-B South Melrose Drive

Vista, California 92083

Attention:      Stuart A. Tanz

Fax No.:          (760) 727-1430

 

with an additional copy to:

 

Latham & Watkins

650 Town Center Drive

Costa Mesa, California  92626

Attention:      William J. Cernius, Esq.

Fax No.:          (714) 755-8290

 

If to any Stockholder, to such Stockholder at the address corresponding to such
Stockholder’s name on Schedule I, with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, California

Attention:      Brian McCarthy, Esq.

                        Jonathan Friedman, Esq.

Fax No.:          (213) 687-5600

          Section 7.6      Severability.  If any term or other provision of this
agreement is invalid, illegal or incapable of being enforced because of any rule
of law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party to this Agreement.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties hereto as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the fullest extent possible.

          Section 7.7      Entire Agreement.  This Agreement (together with the
Merger Agreement, to the extent referred to herein) constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof.

Execution Copy

6



--------------------------------------------------------------------------------


          Section 7.8      Assignment.  This Agreement shall not be assigned by
operation of law or otherwise without the prior written consent of each of the
parties, except that Parent may assign and transfer its rights and obligations
hereunder to any direct or indirect wholly subsidiary of Parent.

          Section 7.9      Parties in Interest.  This Agreement shall be binding
upon and inure solely to the benefit of each party hereto and their respective
successors and assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

          Section 7.10    Mutual Drafting.  Each party hereto has participated
in the drafting of this Agreement, which each party acknowledges is the result
of extensive negotiations between the parties.

          Section 7.11    Governing Law and Consent to Jurisdiction; Waiver of
Trial by Jury.

          (a)      This Agreement shall be governed by and construed in
accordance with, the laws of the State of California without regard, to the
fullest extent permitted by law, to the conflicts of laws provisions thereof
which might result in the application of the laws of any other jurisdiction. 
Each of the parties submits to the non-exclusive jurisdiction of the state and
federal courts of the United States located in the County of Orange, California
with respect to any claim or cause of action arising out of this Agreement or
the transactions contemplated hereby.

          (b)      Each of the parties hereto hereby irrevocably and
unconditionally waives any right it may have to trial by jury in connection with
any litigation arising out of or relating to this Agreement or any of the other
transactions contemplated hereby or thereby.

          Section 7.12    Specific Performance.  Each of the parties hereto
acknowledges and agrees that the other parties would be irreparably damaged in
the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  Accordingly,
each of the parties agrees that they each shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and conditions hereof in any
action instituted in any court of the United States or any state having
competent jurisdiction, in addition to any other remedy to which such party may
be entitled, at law or in equity.

          Section 7.13    Headings.  The descriptive headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

          Section 7.14    Counterparts.  This Agreement may be executed in two
or more counterparts, and by the different parties in separate counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement.

Execution Copy

7



--------------------------------------------------------------------------------


          IN WITNESS WHEREOF, Parent and each Stockholder have caused this
Agreement to be duly executed as of the day and year first above written.

 

PAN PACIFIC RETAIL PROPERTIES, INC.

 

 

 

 

 

 

 

By:

/s/ STUART A. TANZ

 

 

--------------------------------------------------------------------------------

 

 

Stuart A. Tanz
Chairman, President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

STOCKHOLDERS

 

 

 

 

 

By:

/s/ EDWARD D. FOX, JR.

 

 

--------------------------------------------------------------------------------

 

 

Edward D. Fox, Jr.

 

 

 

 

 

 

 

 

 

By:

/s/ STUART J.S. GULLAND

 

 

--------------------------------------------------------------------------------

 

 

Stuart J.S. Gulland

 

 

 

 

 

 

 

 

 

By:

/s/ EDWARD A. STOKX

 

 

--------------------------------------------------------------------------------

 

 

Edward A. Stokx

 

 

 

 

 

[Signature Page to Stockholder Voting Agreement]

Execution Copy



--------------------------------------------------------------------------------


Schedule I

Stockholder Name

 

Address

 

Number of Shares of Common Stock

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Edward D. Fox, Jr.

 

 

 

909,849

 

Stuart J.S. Gulland

 

 

 

182,297

 

Edward A. Stokx

 

 

 

3,871

 

Execution Copy